Cite as 2017 Ark. 321
                 SUPREME COURT OF ARKANSAS
                                               Opinion Delivered: November   16, 2017

   IN RE ADMINISTRATIVE PLANS




                                      PER CURIAM

       Pursuant to Administrative Orders No. 14 and No. 18, administrative plans have

been submitted by all judicial circuits and district courts. The administrative plans for

circuit courts that have been approved, effective January 1, 2018, are as follows: First,

Second, Third, Fourth, Fifth, Seventh, Eighth-North, Eighth-South, Ninth-East, Ninth-

West, Tenth, Eleventh-East, Eleventh-West, Twelfth, Thirteenth, Fourteenth, Fifteenth,

Sixteenth, Seventeenth, Eighteenth-East, Eighteenth-West, Nineteenth-East, Nineteenth-

West, Twentieth, Twenty-First, Twenty-Second, and Twenty-Third. All the district

court administrative plans have been approved.

       BAKER, HART, and WYNNE, JJ., concur.

       KAREN R. BAKER, Justice, concurring. I concur with the majority and write

separately because I would approve all of the administrative plans for the circuit courts and

the district courts.

       Hart and Wynne, JJ., join in this opinion.